DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is amended. Claims 2-3 & 9-12 have been cancelled. Claims 1, 4-8 & 13-15 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8 & 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the line-type coating portions are formed in an oblique direction”. However, it is unclear as to which reference structure the line-type coating portions are oblique in direction to. From the instant specification, the line type coating portions are intended to be oblique in direction to an edge portion of the at least one structure (i.e positive electrode, 
Claims 4-8 & 13-15 are rejected in view of their dependence to claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 8 & 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ji (US 2016/0181653 A1) in view of Yu (KR 20150048082 A), Fukasawa (US 2007/0054183 A1) and Kim (US 2007/0054183 A1).
Regarding claims 1, 4-5 & 13-14, Ji teaches a lithium secondary battery comprising a positive electrode (110), a negative electrode (120), a separator (131+132) disposed between the positive electrode and the negative electrode, and an electrolyte, wherein a patterned bonding layer (130e) is included on one surface or both surfaces of the separator which comprises an uncoated portion and a plurality of line-type coating portions (130e) which are spaced apart from KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).   						Furthermore, while Ji teaches the electrode assembly being packaged within an exterior material member together with an electrolyte to form the lithium secondary battery ([0068]) without explicitly disclosing an electrolyte solution, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, employ a non-aqueous electrolyte solution comprising a lithium salt dissolved in an organic solvent in order to uniformly impregnate electrodes and ensure adequate lithium ion conductivity as taught by Kim ([0038]-[0039] & [0060]).
Regarding claim 8, Ji as modified by Yu, Fukasawa and Kim teaches the lithium secondary battery of claim 1, as shown above, but is silent as to a width of the one of lines constituting the coating portion : a width of the uncoated portion between the lines constituting the coating portion being in a range of 1:1 to 10:1.							
Regarding claim 15, Ji as modified by Yu, Fukasawa and Kim teaches the lithium secondary battery of claim 1 as shown above. The subject matter of claim 15 constitutes a product-by-process claim. However, "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113 I.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ji (US 2016/0181653 A1), Yu (KR 20150048082 A), Fukasawa (US 2007/0054183 A1) and Kim (US 2007/0054183 A1), as applied to claims 1, 4-5, 8 & 13-15 above, and further in view of Yu (US 2015/0228951 A1, hereinafter Yu’951).
Regarding claims 6-7 Ji as modified Yu, Fukasawa and Kim teaches the lithium secondary battery of claim 1, as shown above, but is silent as to a width of the one of lines constituting the coating portion being in a range of 5% to 90% based on a thickness of the negative electrode (claim 6) and a width of the one of lines constituting the coating portion being in a range of 10% to 80% based on a thickness of the negative electrode (claim 7).				Yu’951 teaches an adhesive layer (60) for coating a separator (90) of a lithium secondary battery, wherein the adhesive layer comprises uncoated portions (61) and plurality of coating portions (62) such that a width of the coating portions ranges from 0.5 µm to 2 µm (Figs. 12-13; [0008] & [0069]-[0089]). 											It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to set a width of the coating portion to a range of 0.5 µm to 2 µm because such as a range is suitable for ensuring adhesion between a separator and an electrode while minimizing an amount of raw material used for the adhesive layer as taught by Yu’951 ([0037]).													Fukasawa further teaches a lithium secondary battery comprising a positive electrode, a negative electrode and a separator disposed between the positive and negative electrodes, wherein the positive electrode and the negative electrode each preferably have a thickness of 15 µm to 120 µm (i.e thickness of current collector + thickness of electrode mixture layer) ([0074]-[0075]). 													It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention to limit the thickness of the positive and negative electrodes to a range of 15 µm to 120 µm in order to provide the right balance between strength and reduction in weight of the current collector as well as improve the large current discharge characteristics and 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment to claim 1 has prompted a new ground of rejection as shown above. As instantly claimed, claim 1 is found to be obvious over the combined teachings of Ji, Yu, Fukasawa and Kim.				Thus, in view of the foregoing, claims 1, 4-8 & 13-15 stand rejected.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727